Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 12/15/21 has been entered.  Claims 1-4, 6-12, and 14-15 are pending.

Rejections

1.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.       Claims 1-4, 6-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2010/0119679 Dihora et al. in view of US Pat. Application Publication No. 2012/0302487 Armstrong et al.


Regarding claims 1 and 9:

Dihora discloses combining a perfume oil, which falls within the scope of the instantly claimed active according to the instant specification, page 6, lines 1-9, particularly noting the fragrances and perfumes of line 7, and isophorone diisocyanate.  This falls within the scope of 

Dihora does not exemplify the above discussed method or disclose it with sufficient specificity to anticipate the instant claims 1 and 9.  The active of the above disclosure of Dihora is not that of the instant claims.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to spray dry the product resulting from the method of Dihora, paragraphs [0117] and [0118] because Dihora, paragraph [0040] discloses spray drying the product made by their methods and spray drying the products of the method of Dihora, paragraphs [0117] and [0118] would have been expected to give dry particles of the product of Dihora’s example.

Dihora, paragraph [0066] discloses encapsulating bleach activators by their method.  Dihora does not describe the tetraacetylethylenediamine of the instant claims.




Regarding claims 2 and 10:

The exemplified isophorone diisocyanate of Dihora falls within the scope of the instant claims 2 and 10.  The diisocyanates of Dihora, paragraph [0043] fall within the scope of the instant claims 2 and 10.

Regarding claims 3, 4, and 11:

The exemplified ethylenediamine of Dihora falls within the scope of the instant claims 3, 4, and 11.  

Regarding claims 6, 7, 14, and 15:



Regarding claim 8:

The 80% active loading of Dihora, paragraph [0117] falls within the scope of the instant claim 8.

Regarding claim 12:

The perfume is described as oil which indicates that it is insoluble in water which falls within the scope of the relatively broad solubility range of the instant claim 12 necessarily and inherently.  See MPEP 2112.

Response to Applicant’s Arguments

3.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 2 above:

In their response of 12/15/21:


The second element is seemingly indicated by the examiner to be present because, “Dihora provides a polyamine to the emulsion. See Dihora paragraph [0118].” However, paragraph [0118] states that the ethylenediamine is not added to the polyisocyanate, but rather to a mixture in which the isophorne diisocyante has already had a chance to react with the stabilizer solution which contains the ethylene maleic anhydride. Thus, there is no expectation that an interfacial polymerization reaction product of a (poly)isocyanate and a polyamine will occur as required in claim 1. Thus, it cannot be fairly said that Dihora teaches this element of claim 1.”  Dihora, paragraph [0117] recites “total weight of polymer forming monomers”.  Note that “polymer forming monomers” is plural.  There are only two “polymer forming monomers” in Example 3, paragraphs [0117] and [0118] of Dihora.  The two polymer forming monomers in Dihora are the isophorone diisocyanate and the ethylene diamine.  The argued ethylene maleic anhydride is a “copolymer”, not a “polymer forming monomer”.  It is clear from Dihora, paragraph [0045] shows the ethylene maleic anhydride copolymer sodium salt to be an emulsifier.  Emulsifier is not intended to react in Dihora’s systems.  The particulars of Dihora’s paragraphs [0117] and [0118], particularly noting the times and order of addition of components adds the ethylene diamine to the stabilizer solution/isocyanate/perfume mixture at 15 minutes after forming the stabilizer solution/isocyanate/perfume mixture.  The examiner notes that the isocyanate can react with water.  It is not seen that it will react with the ethylene maleic anhydride salt to any significant degree.  After only 15 minutes, the NCO will not have all been reacted.  Note the 5 hours and 15 hours after adding the reaction catalyst.  Note Dihora, 

The applicant argues “Looking at present claim 9, it can easily be seen that this claim requires the emulsion (which contains the polyisocyanate and the polyamine) and the aqueous dispersion (which contains the maleic anhydride copolymer) to be cofed into a spray dryer. In other words, the ethylenediamine can react first with the polyisocyanate before being exposed to the maleic anhydride copolymer. This is not the case in Dihora, and so it cannot be fairly said that the method of claim 9 is obvious in light of Dihora.”  The examiner notes that an emulsion requires an emulsifier.  The ethylene maleic anhydride salt of Dihora is clearly described as being an emulsifier at Dihora, paragraph [0045].  Paragraph [0117] makes an aqueous solution of emulsifier, e.g. the ethylene maleic anhydride sodium salt of Dihora.  It is noted that Dihora adds two portions of their emulsifier solution to the reaction system of their Example 3.  Providing Dihora’s aqueous ethylene maleic anhydride sodium salt reads on both the provision of the water and emulsifier aqueous phase and providing the aqueous dispersion or solution of a copolymer of maleic anhydride and ethylene having at least a portion of neutralized maleic anhydride groups of the instant claims.  The first addition of Dihora’s aqueous ethylene maleic anhydride salt of paragraph [0118] falls within the scope of the instantly claimed mixing of the oil phase and the aqueous phase to provide and emulsion.  Note particularly the first sentence of Dihora, paragraph 
The applicant argues “As for the first element, as applied to original claims 5 and 14 the Examiner relies on Armstrong for the proposition that since Dihora teaches that its material could encapsulate bleach activators and Armstrong teaches that TAED is a bleach activator that it would be obvious to use the materials of Dihora with TAED as mentioned by Armstrong. Initially Applicants do not see where Dihora suggests that its microcapsules can encapsulate bleach activators rather than “benefit agents” such as perfumes silicones waxes flavors vitamins and fabric softening agents. Rather Dihora seems to suggest that bleach activators can be present in the overall composition (but not necessarily within the microcapsule). More importantly however, Armstrong does not cure the other deficiency of Dihora, namely this reference does not teach an interfacial polymerization reaction product of a (poly)isocyanate and a polyamine.”  It is possible that Dihora intends to include non-encapsulated additives.  The examiner notes “perfumes” in paragraph [0066] of Dihora.  From Dihora’s Example 3, it is clear that perfumes may be encapsulated.  It is therefore taken that all of the additives of Dihora, paragraph [0066] may be encapsulated by the processes of Dihora.  It is possible that they are not required to be encapsulated but this option is not material to the above rejection.  The above obviousness rejection is therefore supported by paragraph [0066] of Dihora.  No technical reason is seen that tetraacetylethylenediamine cannot be encapsulated by the methods of Dihora.  In view of all of the things that Dihora can encapsulate, including perfumes, which is a wide variety of chemicals, 
The applicant argues “As all of the remaining claims in the present application depend from either claim 1 or claim 9 it is respectfully submitted that each of these claims are also patentable over the art of record.”  For the reasons stated above, the examiner disagrees.

The examiner sees no unexpected result stemming from any differences between the instant claims and the cited prior art which is demonstrated in a manner commensurate in scope with the instant claims and which compares to the closest prior art.
The above arguments of the applicant have been fully considered.  The applicant’s arguments are not persuasive because of the reasons stated above, the reasons stated in the above rejection, and for the full teachings of the cited prior art.  This rejection is therefore maintained.


4.      THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

and 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


      It is noted that the above rejection is newly applied to claims 2-4, 6-12, and 14-15 due to the amendment to the claims of 12/15/21.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762